Citation Nr: 1809238	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  16-28 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for Alzheimer's disease. 

2.  Entitlement to service connection for stroke, to include as secondary to Alzheimer's disease. 


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1953 to December 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Salt Lake City, Utah.  This matter was last before the Board in April 2017, whereupon it was remanded to the RO for further development of the record.  Following the issuance of a December 2017 supplemental statement of the case, the case was returned to the Board for its adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the Veteran has Alzheimer's disease that is attributable to his active service or any incident of service, to include as due to exposure to asbestos, electromagnetic fields, and/or jet fuel fumes while in service.  

2.  The competent evidence does not demonstrate that the Veteran's stroke was attributable to his active service or any incident of service, to include as due to exposure to asbestos or as secondary to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for Alzheimer's disease have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a stroke have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).  VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Alzheimer's Disease

The Veteran contends that he has Alzheimer's disease and that it is attributable to his exposure to certain hazardous materials in service, to specifically include asbestos, electromagnetic fields, and jet fuel fumes.  After a thorough review of the claims file, the Board finds that the preponderance of the evidence is against a grant of service connection for Alzheimer's disease. 

A review of the Veteran's service treatment records shows that he never complained of any symptoms of Alzheimer's disease while in service, nor was he ever diagnosed with or treated for the same.  The Veteran's discharge examination dated in December 1954 noted no mental health issues, while a December 1954 examination report stated that the Veteran was found to be physically qualified for transfer, with no defects noted. 

A review of the Veteran's extensive mental health treatment records dating back to 2001 when the Veteran first established care with VA indicates that he had been treated for depression from the outset of his VA medical care history, but at no point was the Veteran ever evaluated as having deficiencies in his competency.  In a September 2011 letter, a Dr. A.B., who identified himself as the Veteran's treating physician, stated that his heart condition "has not affected his cognitive function and there is no question regarding his overall competency."  Thereafter, a December 2013 outpatient treatment record shows that there was discussion of "possible implications of Alzheimer's" along with depression and end of life anxiety.  No more contemporary medical records set forth a diagnosis of Alzheimer's disease or even suggest that such a diagnosis may be possible.  

The Veteran was afforded an examination in January 2012 to evaluate whether he was entitled to aid and attendance due to his inability to carry out his own activities of daily living.  He reported that he was able to do all of his activities of daily living on his own but sometimes needed assistance getting dressed and required the use of a walker or cane for ambulation.  He endorsed experiencing dizziness on a weekly basis as well as mild memory loss.  In an accompanying neurological disorder examination, the Veteran reported that he was diagnosed with a stroke in November 2010 after he stopped taking medication to treat his cardiovascular disease, and that his symptoms included balance issues.  The diagnosis set forth by the examiner was vascular thrombosis.  A neurological examination revealed only abnormalities in the Veteran's gait, but this was not attributed to any neurological disorder.  It was the examiner's opinion that any diagnosable neurological disorder did not have any functional impact on the Veteran's daily functioning.  

Hospital records from University Medical Center in Las Vegas, Nevada indicate that the Veteran suffered a fall injury in February 2012 resulting in a compression fracture to his skull as well as an intra- and extra-axial hemorrhage.  He was discharged from the hospital after a few days in the intensive care unit.  As part of the discharge he was given a mental status examination which did not reveal any abnormalities in his judgment or overall competency.  Correspondence from the Veteran's spouse dating from the time of this injury corroborate the circumstances of the injury and the fact that the Veteran was discharged to his home after a few days of treatment in the intensive care unit.  

The Veteran was afforded another examination to evaluate his housebound status and/or need for aid and assistance in January 2016.  The examiner noted a diagnosis of vascular dementia, and specified that the dementia along with a femur fracture restricted the Veteran's activities and daily functioning.  The activities noted by the examiner to be restricted included the Veteran's ability to prepare his own meals, tending to personal hygiene, managing his medication, managing his financial affairs, and dressing himself.  The examiner also specifically detailed that the Veteran experienced occasional urinary and fecal incontinence as a result of his dementia.  

Pursuant to the Board's May 2017 remand directives, the RO obtained an opinion in October 2017 from a VA examiner as to the etiology of any diagnosed Alzheimer's disease.  The examiner detailed the evidence submitted by the Veteran in support of his contentions that his Alzheimer's disease was attributable to his exposure to asbestos, electromagnetic fields, and/or jet fuel fumes while in service, and found that none of the submitted research showed a definitive association between exposure to the various hazardous materials and the development of Alzheimer's disease.  Accordingly, the examiner found that there was no evidence to associate the Veteran's Alzheimer's disease to service, to include as due to exposure to asbestos, electromagnetic fields, and/or jet fuel fumes. 

In addition to obtaining an opinion regarding the etiology of the Alzheimer's disease, the RO afforded the Veteran a VA examination in November 2017 to evaluate whether he had Alzheimer's disease.  The examiner reviewed the Veteran's history of mental health treatment through VA and noted that other than the one suggestion of possible Alzheimer's disease in December 2013 there was no indication that the Veteran was experiencing deficiencies in memory or competency.  The examiner further detailed the January 2016 Aid and Attendance examination and the diagnosis of vascular dementia contained within, but found no additional evidence indicating that the Veteran had been diagnosed with or treated for Alzheimer's disease or dementia.  On this basis, the examiner concluded that it was less likely than not that the Veteran had a diagnosis of Alzheimer's disease.  

Upon consideration of the record, the Board finds that there is insufficient evidence that the Veteran has Alzheimer's disease that is related to service, to include as due to his exposure to asbestos, electromagnetic fields, and/or jet fuel fumes while in service.  To begin, as detailed above, there is no evidence in the record to suggest that the Veteran developed Alzheimer's in service, and he has never suggested that this was the case.  Although it is less than entirely clear whether the Veteran even has Alzheimer's, the first time it was even suggested in his medical history was in December 2013, nearly 60 years after his discharge from service.  Accordingly, the Board finds that service connection is not warranted for Alzheimer's disease on a direct basis pursuant to 38 C.F.R. § 3.303(a).  

The Veteran may be entitled to service connection if all of the evidence establishes that Alzheimer's disease is otherwise attributable to service.  38 C.F.R. § 3.303(d).  The Board accepts that the Veteran has submitted several research articles which he purports suggest a connection between Alzheimer's disease and exposure to asbestos, electromagnetic fields, and/or jet fuel fumes.  However, while the subject of the submitted medical literature is sufficiently similar to the issue on appeal, generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  A medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks, 12 Vet. App. at 316-17.  

Here, no such medical opinion has been associated with the record.  Furthermore, the Veteran's contention that he has Alzheimer's disease that is attributable to his exposure to asbestos, electromagnetic fields, and/or jet fuel fumes while in service was expressly refuted by the October 2017 and November 2017 VA examiners, who reviewed the submitted research articles and concluded that there was insufficient evidence to establish that the Veteran had Alzheimer's disease and that the Alzheimer's was attributable to any of the hazardous materials he may have been exposed to while in service.  Those VA examiner opinions, supported as they are by a thorough rationale with reference to the Veteran's medical history and explicit discussion of the submitted medical research, are highly probative of the issue at hand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a medical opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone).  

The Board acknowledges that the Veteran has consistently maintained that he has Alzheimer's disease that is attributable to his purported exposure to these various hazardous materials.  He is competent to report on his symptoms of Alzheimer's disease and when those symptoms began to manifest, as well as when he believes he was exposed to these hazardous materials while in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran through training or credentials to conclude that his Alzheimer's disease is attributable to his exposure to these hazardous materials, or that specific symptoms are in fact attributable to Alzheimer's.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).

In summation, without any specific medical evidence in support of the Veteran's contentions regarding the etiology of his Alzheimer's disease, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's Alzheimer's disease is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for Alzheimer's disease under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim of service connection for Alzheimer's disease in total must be denied. 

Stroke

The Veteran contends that the stroke that he experienced in early 2011 is attributable to his service, to include as secondary to a service-connected disability and/or asbestos exposure.  Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that service connection is warranted for a stroke. 

A review of service treatment records does not show that the Veteran reported experiencing any symptoms of a stroke while in service, and as detailed above, the Veteran's discharge examination dated in December 1954 noted no cardiovascular issues, while a December 1954 examination report stated that the Veteran was found to be physically qualified for transfer, with no defects noted.  Moreover, the Veteran has never claimed that he developed coronary artery disease in service or that he suffered a stroke in service.  Accordingly, the Board finds that service connection is not warranted for a stroke on a direct basis pursuant to 38 C.F.R. § 3.303(a).  

Post-service medical records, both from VA and private treatment sources, indicate that the Veteran has been receiving treatment for cardiovascular issues for many years.  In a November 2010 letter Dr. A.B. noted that the Veteran had a past medical history that was significant for severe coronary artery disease, status post myocardial infarction in 1990 as well as status post multiple percutaneous coronary intervention and coronary artery bypass grafting.  According to Dr. A.B., the last percutaneous coronary intervention was performed to one of the saphenous vein grafts in June 2008.  Thereafter, in a March 2011 outpatient record a Dr. C.H. reported that the Veteran had a stroke in the near past after he stopped taking certain medication.  Subsequent VA treatment records dating through to 2015 show the Veteran has continued to receive treatment for coronary artery disease. 

Pursuant to the Board's May 2017 remand, the RO provided the Veteran's claims file to a VA examiner in October 2017 for the purpose of eliciting an opinion as to the etiology of the stroke condition, to include as to whether it was attributable to a service-connected disability or asbestos exposure.  After an extensive review of the Veteran's medical history, the examiner found that it was less likely than not that the Veteran's stroke was attributable to asbestos exposure or to a service-connected disability.  Regarding asbestos exposure, the examiner detailed their evaluation of the research articles submitted by the Veteran, and found no actual medical data that supported the Veteran's contention that his stroke was attributable to asbestos exposure.  In the examiner's estimation, there were too many compounding factors to conclude that inflammation from asbestos exposure in-service led to the Veteran's development of cardiovascular disease and eventual stroke many years after the exposure.  As for the claim of service connection on a secondary basis, the examiner noted that the Veteran was only service-connected for tinnitus and sensorineural hearing loss, neither of which could possibly aggravate the Veterans cardiovascular disease and contribute to his having a stroke.  

Moving onto the Veteran's primary theory of entitlement, secondary service connection is based on aggravation of the condition due to an underlying service-connected disability.  38 C.F.R. § 3.310.; Allen v. Brown, 7 Vet. App. 439 (1995).  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.  Here, the Veteran is currently only service-connected for tinnitus and sensorineural hearing loss, and the October 2017 VA examiner has opined that there is no connection between hearing impairment and the development of cardiovascular disease leading to stroke.  That opinion was based on a thorough review of the claims file and a consideration of medical knowledge, thus establishing the opinion as highly probative of the issue at hand.  See Nieves-Rodriguez, 22 Vet. App. at 303.  Furthermore, the opinion is not contrasted by any evidence in the claims file, to especially include any medical opinions submitted by the Veteran.  The Board acknowledges that the Veteran has consistently maintained that his stroke was caused by one or more of his service-connected disabilities, and that he is competent to report his symptoms of stroke and when they began to manifest.  Layno, 6 Vet. App. at 465.  However, there is no evidence in the record which indicates that the Veteran is competent through training or credentials to conclude that his stroke was attributable to or aggravated by a service-connected disability.  Jandreau, 491 F.3d at 1372.

In summation, the opinion of the October 2017 VA examiner is a more reliable indicator of whether the Veteran's stroke was in any way related to a service-connected disability.  Therefore, the preponderance of the evidence is against the Veteran's claim of service connection for a stroke on a secondary basis.  38 C.F.R. § 3.310.; Allen, 7 Vet. App. at 439 (1995).

Again, the Veteran may be entitled to service connection if all of the evidence establishes that his stroke was otherwise attributable to service.  38 C.F.R. § 3.303(d).  Here, however, there is no evidence of incurrence in service, and the stroke occurred over 50 years after discharge from service.  The Board recognizes that the Veteran has submitted research articles that suggest a connection between the development of cardiovascular disease and asbestos exposure, but he has not submitted any definitive evidence which shows that this connection as anything other than speculative, nor has he submitted a medical opinion regarding the probative value of the research.  See Sacks, 11 Vet. App. at 317.  His contention was thoroughly refuted by the October 2017 examiner, who highlighted the logical fallacy underlying his contention and the conclusions of the research articles submitted by him in support of the contention.  Thus, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's stroke was otherwise attributable to service, to include as due to asbestos exposure.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a stroke under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for a stroke in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for a stroke, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b)


ORDER

Service connection for Alzheimer's disease is denied.  

Service connection for a stroke is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


